DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 5 and 6 in the reply filed on 09/07/2021 is acknowledged.
Claims 3, 5, 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haut et al. (9,480,343).
Regarding claim 1, Haut et al. disclose an infant car seat 14b adapted for being installed on a seat carrier 12, said infant car seat comprising: a seat shell formed with a receiving space (figures 12-13 discloses a space where latch 68 protrudes in and out of) that has an opening 74; a latch 68 disposed in said receiving space, and adapted for engaging with a ledge of the seat carrier; a release unit including an actuating member 78 that is operable to drive said latch to move from a rest position, where a portion of said latch protrudes out of said opening for engaging with the ledge of the seat carrier, to a retracted position, where said latch is retracted into said receiving space; and a resilient member 682 connected between said seat shell and said latch for biasing said latch toward the rest position.
Regarding claim 2, Haut et al. disclose said seat shell has a side wall formed with said opening 74; said actuating member 78 is connected between said latch and said side wall, and is movable in a driving direction; and one of said actuating member and said latch has a contact surface 78 being in sliding contact (col. 7, lines 4-10) with the other one of said actuating member and said latch and being inclined relative to the driving direction; and movement of said actuating member in the driving direction drives said latch 68 to move in a transverse direction which is perpendicular to the driving direction from the rest position to the retracted position.
Regarding claim 7, Haut et al. disclose said release unit further includes: a connecting member that has an end connected to said actuating member 78; and a release handle 70 that is connected to another end of said connecting member opposite to said actuating member and that is operable to move said connecting member in the driving direction.
Regarding claim 8, Haut et al. disclose said opening 74 of said receiving space is disposed substantially center of said seat shell along a front-rear direction, and has a structure symmetrical with respect to an imaginary vertical plane extending along a left-right direction which is perpendicular to the front-rear direction (figures 5, 10, 11).
Regarding claim 9, Haut et al. disclose said latch 68 has a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, and that is elongated along a front-rear direction.
Regarding claim 10, Haut et al. disclose said latch includes an engaging end portion 76 protruding out of said opening when said latch is at the rest position, and having a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, a pivot end portion pivoted to the seat shell 681, and a connecting portion interconnecting said engaging end portion and said pivot end portion; said actuating member 78 is in sliding contact with said connecting portion of said latch; and said latch pivots relative to said seat shell when moving between the rest position and the retracted position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haut et al. figures 1-23 in view of Haut et al. figures 24-30.
Regarding claim 4, wherein said latch 68’ has a portion formed with said contact surface 100 and having a wedge-shaped cross-section, a width of said portion of said latch in the transverse direction increasing in the driving direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Haut et al. figures 24-30 and use a wedge shaped latch contact surface in the invention of Haut et al. figures 1-23 because it prevents the latch from being damaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636